Honorable George N. Rodriguez, Jr. El Paso County Attorney El Paso City/County Building El Paso, Texas 79901
Re: Whether disabled veteran's license plates authorize a driver to park for an unlimited amount of time at a parking meter.
Dear Mr. Rodriguez:
You have asked if a disabled veteran's license plate authorizes a driver to park for an unlimited amount of time at a parking meter. You explain that the City of El Paso, like many other cities, has an ordinance against `feeding' meters. Thus, an individual may not remain in a metered parking space beyond the maximum time allowed for the parking meter, even though coins may have been placed in the meter for the additional time.
Article 6675a-5e, V.T.C.S., provides that a veteran of the armed forces who has suffered at least a 70% service-connected disability is entitled to register his automobile without payment of the prescribed annual registration fee. He also is to receive a specially designed license plate which indicates that he is a disabled veteran. Subdivision (e) of this article provides:
  (e) A vehicle on which these specially designed plates are displayed is exempt from the payment of parking fees, including those collected through parking meters, charged by any governmental authority other than a branch of the federal government.
By its terms, the statute permits a disabled veteran to park without paying the meter fee, but does not expressly permit parking at a space in excess of the time allowed.
We do not believe that the legislature intended to permit parking for an unlimited time, since it expressly provided another means for disabled persons to park at a parking meter without payment of the fee and without regard to any limitation on length of time. V.T.C.S. art. 6675a-5e.1, § 6(b). This statute permits `permanently disabled' persons to obtain a special symbol to be attached to their automobiles which will entitle them to certain parking privileges including the privilege of parking at a meter without charge and for an unlimited amount of time. Unlike article 6675a-5e, the disabled veterans' statute, this article is limited to individuals who are unable to ambulate without the aid of a mechanical device. Of course, any qualified disabled veteran is eligible to obtain the symbol provided for in article 6675a-5e.1 and can utilize the parking privileges attached to it.
 SUMMARY
Disabled veterans and other individuals who qualify under article 6675a-5e.1 may obtain a special symbol to attach to their automobiles which will permit them to park at a meter without payment of the fee and without regard to the amount of time designated for parking there. However, a disabled veteran's license plate alone does not exempt an automobile from parking requirements which limit the amount of time at which an individual may park at a meter.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee